Exhibit 10.3

 

AGREEMENT REGARDING ADDITIONAL WARRANTS

 

This Agreement Regarding Additional Warrants (this “Agreement”) is entered into
as of April 9, 2018 by and between GACP Finance Co., LLC, a Delaware limited
liability company (“GACP”), and The OLB Group, Inc., a Delaware corporation (the
“Company”).

 

WHEREAS, GACP, the Company and certain other Persons are parties to that certain
Loan and Security Agreement of even date herewith (as the same may be amended,
the “Loan Agreement”);

 

WHEREAS, in connection with the Loan Agreement, the Company has issued a warrant
to purchase one million two hundred thousand (1,200,000) shares of common stock,
par value $0.0001 per share, of the Company (the “Common Stock”) in the form
attached hereto as Exhibit A (the “OLB Warrant”);

 

WHEREAS, the parties hereto (collectively, the “Parties” and each a “Party”)
desire to provide that, during the term of the Loan Agreement, the Company will
issue to GACP additional warrants to purchase Common Stock in the event that, at
the written request of the Company and/or any of its Subsidiaries (collectively,
the “Borrowers”), GACP and/or any of its affiliates (collectively, the
“Lenders”) provide the full debt financing for certain Acquisitions (as defined
below) made by a Borrower, subject to the terms and conditions set forth herein;
and

 

WHEREAS, the Company’s execution and delivery of this Agreement is a material
inducement to GACP’s and the lenders party to the Loan Agreement’s willingness
to enter into the Loan Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

 

Section 1. Issuance of Additional Warrants for Lender Financed Acquisitions. If,
prior to the Termination Date (as defined in the Loan Agreement), there are any
Lender Financed Acquisitions, then concurrently with the consummation of the
debt financing for any of the first four (4) such Lender Financed Acquisitions
(each, a “Funding Date”), the Company shall issue to GACP a warrant to purchase
Common Stock (an “Additional Warrant”) on the same terms as the OLB Warrant,
except for the following changed terms:

 

 

Lender Financed Acquisition

  Shares of Common Stock Subject to Additional Warrant  

Additional Warrant

Exercise Price

  1st Lender Financed Acquisition   200,000   $0.30  2nd Lender Financed
Acquisition   200,000   $0.35  3rd Lender Financed Acquisition   200,000  
$0.40  4th Lender Financed Acquisition   200,000   $0.45 

 

In the event of a stock split, stock dividend, reclassification,
recapitalization or other similar transaction involving the Common Stock after
the date hereof, the shares of Common Stock subject to each Additional Warrant
and the exercise price for each such share under each Additional Warrant as set
forth above shall be equitably and proportionately adjusted as reasonably agreed
in good faith by the Company and GACP prior to the applicable Funding Date.

 



 

 

 

In addition, the exercise period for each Additional Warrant issued pursuant to
this Section 1 shall commence on the Funding Date and shall expire on the later
of (x) the third (3rd) anniversary of the Funding Date and (y) the date on which
all of the Borrowers’ debt obligations to the Lenders for such Lender Financed
Acquisition have been satisfied. For the avoidance of doubt, (i) no Lender shall
be under any obligation to provide any debt or other financing, and any failure
to provide any debt financing for any particular acquisition referenced above
shall not have any effect on the rights of the Lenders hereunder, including with
respect to the issuance of Additional Warrants in connection with any subsequent
or prior Lender Financed Acquisition, and (ii) no Borrower shall be required to
seek or agree to any debt or other financing from the Lenders in connection with
an Acquisition.

 

Section 2. Certain Definitions. Any capitalized term that is used, but not
defined in this Agreement will have the meaning ascribed to such term in the
Loan Agreement. When used in this Agreement, the following terms shall have the
meanings set forth below:

 

“Acquisition” means the acquisition of a company or an operating business of a
company.

 

“Lender Financed Acquisition” means an Acquisition by any Borrower for which the
full debt financing is provided by any of the Lenders at the request of a
Borrower pursuant to the terms of definitive debt financing documents agreed to
in writing by the applicable Lender(s) and Borrower(s), notwithstanding the fact
that equity financing for such Acquisition may be provided by other Persons.

 

“Transactions” means the transactions contemplated by this Agreement.

 

Section 3. Representations, Warranties and Agreements of GACP. GACP hereby
represents and warrants to the Company as follows as of the date hereof:

 

(a)       Capacity; Due Authorization and Execution; Enforceability. GACP has
the power and capacity to enter into this Agreement and to consummate the
Transactions. The execution, delivery, and performance by GACP of this Agreement
and the consummation by GACP of its obligations hereunder have been duly
authorized by all necessary action by GACP. This Agreement has been duly and
validly executed and delivered by GACP and constitutes the legal, valid and
binding obligation of GACP, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws from time to time in effect that
affect creditors’ rights generally, and by legal and equitable limitations on
the availability of specific remedies. Any person signing this Agreement on
behalf of GACP has been duly and validly authorized and empowered to do so and
has the authority to bind GACP and to effectuate the Transactions.

 



 2 

 

 

(b)       No Contravention; No Conflict. The execution, delivery and performance
by GACP of this Agreement and, as of the date hereof, consummation by GACP of
the Transactions do not (i) violate any decree or judgment of any court or other
governmental authority applicable to or binding on GACP, (ii) violate any
provision of any statute, rule or regulation which is applicable to GACP, (iii)
conflict with, or result in any violation of, any provision of any
organizational document of GACP or (iv) violate or result in a default under any
material contract to which GACP or any of GACP’s assets or properties are bound,
except, in the case of each of clauses (i) through (iv), for any such violations
or conflicts that do not have and would not reasonably be expected to have a
material adverse effect on the ability of GACP to perform its obligations under
this Agreement. No consent or approval of, or filing by GACP with, any
governmental authority or other person not a party hereto is required for the
execution, delivery and, as of the date hereof, performance by GACP of this
Agreement or the consummation of the Transactions by GACP, other than filings
that may be required under Section 13 of the Exchange Act.

 

Section 4. Representations, Warranties and Agreements of the Company. The
Company hereby represents and warrants to GACP as follows as the date hereof:

 

(a)       Capacity; Due Authorization and Execution; Enforceability. The Company
has the power and capacity to enter into this Agreement and to consummate the
Transactions (subject to obtaining or making any approvals, consents, licenses,
permits, filings or notices required by or on behalf of any Borrower for any
Lender Financed Acquisition (“Acquisition Consents”)). The execution, delivery,
and performance by the Company of this Agreement and the consummation by the
Company of its obligations hereunder have been duly authorized by all necessary
action by the Company. This Agreement has been duly and validly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect that affect
creditors’ rights generally, and by legal and equitable limitations on the
availability of specific remedies. Any person signing this Agreement on behalf
of the Company has been duly and validly authorized and empowered to do so and
has the authority to bind the Company and to effectuate the Transactions
(subject to obtaining or making any Acquisition Consents).

 

(b)       No Contravention; No Conflict. The execution, delivery and performance
by the Company of this Agreement and, as of the date hereof, consummation by the
Company of the Transactions, subject to obtaining any Acquisition Consents, do
not (i) violate any decree or judgment of any court or other governmental
authority applicable to or binding on the Company, (ii) violate any provision of
any statute, rule or regulation which is applicable to the Company, (iii)
conflict with, or result in any violation of, any provision of any
organizational document of the Company or (iv) violate or result in a default
under any material contract to which the Company or any of the Company’s assets
or properties are bound, except, in the case of each of clauses (i) through
(iv), for any such violations or conflicts that do not have and would not
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations under this Agreement. No consent or approval
of, or filing by the Company with, any governmental authority or other person
not a party hereto is required for the execution, delivery and performance by
the Company of this Agreement or, as of the date hereof, the consummation of the
Transactions by the Company, other than any Acquisition Consents and any filings
that may be required under the Securities Act or the Exchange Act.

 



 3 

 

 

Section 5. Entire Agreement; Amendment and Modification. This Agreement (and to
the extent incorporated herein, the Loan Agreement) constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any prior agreements between the Parties, written or oral with
respect to the subject matter hereof. This Agreement may be amended or modified
only by a writing signed by the Parties.

 

Section 6. Governing Law; Jurisdiction and Venue. This Agreement is made under
and shall be governed by the laws of the State of New York without giving effect
to the principles of conflicts of laws or choice of laws thereof. The Parties
expressly agree that, with respect to any dispute, litigation or other matter
relating to or arising out of the relationships contemplated by this Agreement,
exclusive jurisdiction and venue thereof shall be in the Federal Court of the
United States or the state courts located in the Southern District of New York.

 

Section 7. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR ACTION TO ENFORCE OR
DEFEND ANY RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS AGREEMENT AND
AGREES THAT ANY LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED BEFORE A JUDGE AND
NOT BEFORE A JURY.

 

Section 8. Assignment; Binding Effect. No Party may transfer, sell, encumber,
appoint agents with respect to, or assign its rights or obligations under this
Agreement in whole or in part without the prior written consent of the other
Party to this Agreement. Without limiting any other rights or remedies of the
Parties, any assignment by a Party in violation of the foregoing shall be of no
force and effect and void ab initio. Without limiting any of the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and any permitted assigns.

 

Section 9. Counterparts; Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures on this
Agreement may be conveyed by electronic transmission and shall be binding upon
the Parties so transmitting their signatures.

 

Section 10. No Strict Construction. This Agreement has been jointly drafted by
the Parties, after negotiations and consultations with their respective counsel.
This Agreement shall not be construed more strictly against one Party than
against the other Party.

 

Section 11. Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive in full force and effect
until the Termination Date. Notwithstanding anything to the contrary contained
in this Agreement, neither the Company nor GACP shall have any liability under
this Agreement for any breach of any representation or warranty hereunder, and
neither GACP nor the Company shall have any rights or remedies for any such
breach, unless and until there is a Lender Financed Acquisition, and then only
with respect to any such completed Lender Financed Acquisition.

 

[The remainder of this page is intentionally left blank.]

 

 4 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

  GACP FINANCE CO., LLC,         By: /s/ John Ahn     Name: John Ahn     Title:
President         THE OLB GROUP, INC.         By: /s/ Ronny Yakov     Name:
Ronny Yakov     Title: President

 

{Signature Page to Agreement Regarding Additional Warrants}

 



 

 

 

EXHIBIT A

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS EFFECTIVE UNDER THE ACT
AND IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR (II) THE
TRANSACTION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
UNDER THE ACT AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND
FOREIGN SECURITIES LAW, AND, IF THE COMPANY REQUESTS, AN OPINION REASONABLY
SATISFACTORY TO THE COMPANY TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT ARE
SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THE WARRANT. A COPY OF SUCH
WARRANT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER THEREOF
UPON WRITTEN REQUEST.

 

Warrant No. 1

 

THE OLB GROUP, INC.

 

1,200,000 Shares of Common Stock

 

WARRANT

 

This Warrant (this “Warrant”), issued to GACP Finance Co., LLC or its registered
and permitted assigns (the “Holder”), by The OLB Group, Inc., a Delaware
corporation (the “Company”), is dated as of April 9, 2018 (the “Issuance Date”).

 

1.Certain Definitions. When used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a)“Board” means the board of directors of the Company.

 

(b)“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of New York are authorized or obligated
by law or executive order to close.

 

(c)“Rule 144” means Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

(d)“SEC” means the United States Securities and Exchange Commission.

 



 A-1 

 

 

(e)“VWAP” means, as of any date(s), the dollar volume-weighted average price for
the Common Stock on the principal securities exchange or securities market on
which the Common Stock is then traded during the period beginning at 9:30:01
a.m., New York time, and ending at 4:00:00 p.m., New York time, as reported by
Bloomberg through its “HP” function (set to weighted average) or, if the
foregoing does not apply, the dollar volume-weighted average price of the Common
Stock in the over-the-counter market on the electronic bulletin board for such
security during the period beginning at 9:30:01 a.m., New York time, and ending
at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for the Common Stock by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for the Common Stock as reported by OTC
Markets Group Inc. If the VWAP cannot be calculated for the Common Stock on such
date(s) on any of the foregoing bases, the VWAP of the Common Stock on such
date(s) shall be the fair market value as reasonably determined jointly by the
Board and the Holder in good faith; provided, that if the Board and the Holder
are unable to agree on the fair market value per share of the Common Stock
within a reasonable period of time (not to exceed ten (10) Business Days from
the Company’s receipt of the Notice of Exercise), such fair market value shall
be determined by a nationally recognized investment banking, accounting or
valuation firm selected by the Board and approved by the Holder (such approval
not to be unreasonably withheld, delayed or conditioned). The determination of
such firm shall be final and conclusive, and the fees and expenses of such
valuation firm shall be borne by the Company. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

2.Purchase of Common Stock; Exercise Period. Subject to the terms and conditions
hereinafter set forth, the Holder is entitled, upon surrender of this Warrant at
the principal office of the Company (or at such other place as the Company shall
notify the Holder in writing), to purchase from the Company up to one million
two hundred thousand (1,200,000) shares of common stock of the Company, par
value $0.0001 per share (the “Common Stock”), subject to adjustment as set forth
herein. The shares of Common Stock to be issued upon exercise of this Warrant,
as adjusted from time to time pursuant to the provisions of this Warrant, are
hereinafter referred to as the “Warrant Shares”. This Warrant shall be
exercisable by the Holder in accordance with the terms hereof at any time from
the Issuance Date until the later of (i) the third (3rd) anniversary of the
Issuance Date and (ii) the Termination Date, as defined in that certain Loan and
Security Agreement, by and among the Holder, the lenders from time to time party
thereto, the Company and Securus365, Inc., Evance Capital, Inc., Evance, Inc.,
Omnibsoft, Inc. and Crowdpay.US, Inc., dated as of the Issuance Date (the
“Exercise Period”), at which time, this Warrant shall expire and terminate
(provided, that the provisions of Sections 10, 13 and 14 that apply to Warrant
Shares shall survive any expiration or termination of this Warrant).

 

3.Exercise Price. The exercise price per share for which the Warrant Shares may
be purchased pursuant to the terms of this Warrant shall be $0.25 per share,
subject to adjustment as set forth herein (such price is herein referred to as
the “Exercise Price”).

 



 A-2 

 

 

4.Adjustment to Exercise Price and Number of Warrant Shares. The Exercise Price
and the number of Warrant Shares issuable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 4 (in each
case, after taking into consideration any prior adjustments pursuant to this
Section 4).

 

(a)Subdivisions, Combinations and Other Issuances. If the Company shall at any
time during the Exercise Period subdivide the Common Stock of the Company, by
split-up or otherwise, or combine such securities, or issue additional shares or
share equivalents of such securities as a dividend with respect to the Common
Stock of the Company, then in the case of a subdivision or dividend, the number
of Warrant Shares issuable on the exercise of this Warrant shall forthwith be
proportionately increased and the Exercise Price proportionately decreased, and
in the case of a combination, the number of Warrant Shares issuable on the
exercise of this Warrant shall forthwith be proportionately decreased and the
Exercise Price proportionately increased Any adjustment under this
Section 4(a) shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

 

(b)Reclassification, Reorganization, Consolidation, Merger or Sale. In case of
any of the following transactions that occurs during the Exercise Period (a
“Transaction”): (i) a reclassification, capital reorganization or change in the
Common Stock of the Company (other than as a result of a subdivision,
combination or dividend provided for in Section 4(a) above), (ii) a merger or
consolidation of the Company with or into another corporation or other entity in
which the Company shall not be the surviving entity, or a merger in which the
Company shall be the surviving entity but the shares of the Company’s capital
stock outstanding immediately prior to the merger or consolidation are converted
by virtue of the merger or consolidation into other property, whether in the
form of securities, cash or otherwise, (iii) a sale or transfer of all or
substantially all of the properties and assets of the Company and its
subsidiaries, taken as a whole, to any other corporation or other entity in one
transaction or a series of related transactions, or (iv) other similar
transaction which entitles the holders of Common Stock to receive (either
directly or upon subsequent liquidation) stock, securities or assets with
respect to or in exchange for Common Stock, then as a condition of such
Transaction, lawful provision shall be made, and duly executed documents
evidencing the same from the Company or its successor shall be delivered to the
Holder, so that the Holder shall have the right at any time during the Exercise
Period to purchase, at a total price equal to that payable upon the exercise of
this Warrant, the kind and amount of shares and other securities and property
receivable in connection with such Transaction by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such Transaction. If the per share consideration payable to holders of Common
Stock in connection with any such Transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
reasonably in good faith by the Board. The foregoing provisions of this Section
4(b) shall similarly apply to successive Transactions and to the capital stock
or securities of any other corporation or other entity that are at the time
receivable upon the exercise of this Warrant. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares or other securities and property deliverable upon exercise hereof, and
appropriate adjustments shall be made to the Exercise Price payable hereunder,
provided the aggregate Exercise Price shall remain the same.

 



 A-3 

 

 

(c)Distributions of Other Property. In case the Company during the Exercise
Period shall distribute to the holders of Common Stock of the Company (including
any such distribution made in connection with a consolidation or merger in which
the Company is the continuing entity) evidences of its indebtedness or assets
(excluding regular cash dividends or distributions payable out of consolidated
earnings or earned surplus and dividends or distributions referred to in Section
4(a) above), or rights, options or warrants, or convertible or exchangeable
securities containing the right to subscribe for or purchase debt securities,
assets, or other securities of the Company (excluding those referred to in
Section 4(a) above), then this Warrant shall represent the right to acquire, in
addition to the number of Warrant Shares purchasable upon the exercise of this
Warrant, and without additional consideration therefor, the amount of such
indebtedness, assets, rights, options, warrants or convertible or exchangeable
securities that the Holder would hold on the date of such exercise had it been
the holder of record of the Common Stock on the date hereof and had thereafter
during the Exercise Period retained such Common Stock, giving effect to all
adjustments provided for during the Exercise Period by the provisions of this
Section 4.

 

(d)Notice of Certain Events. If, at any time prior to the expiration of this
Warrant: (i) the Company shall declare any dividend in any form on the Common
Stock of the Company, including dividends payable in cash or shares (or share
equivalents) of the Company; or (ii) the Company shall authorize the issuance to
all holders of Common Stock of the Company of rights, options, or warrants to
subscribe for or purchase capital shares of the Company or of any other
subscription rights or warrants; or (iii) the Company shall authorize the
distribution to all holders of Common Stock of the Company evidences of its
indebtedness or assets; or (iv) the Board shall have approved any consolidation
or merger to which the Company is a party and for which approval of any
stockholder of the Company is required, or any sale or lease of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, or any reclassification or change of the Common Stock issuable upon
exercise of this Warrant (other than a change in par value or as a result of a
subdivision or combination), or a tender offer or exchange offer for Common
Stock, or any compulsory exchange whereby Common Stock is converted into other
securities of the Company; or (v) the voluntary dissolution, liquidation, or
winding up of the Company occurs or the same is authorized by the Board; or (vi)
the Company proposes to take any action that would require an adjustment in the
number or kind of securities issuable upon exercise of this Warrant pursuant to
this Section 4; then the Company shall cause to be given to the Holder, at least
fifteen (15) calendar days prior to the applicable record date specified, or
promptly in the case of events for which there is no record date set by the
Board therefor, a written notice stating (A) the date as of which the holders of
record of Common Stock of the Company to be entitled to receive any such
dividends, rights, options, warrants, or distribution are to be determined, or
(B) the initial expiration date set forth in any tender offer or exchange offer
for Common Stock of the Company, or (C) the date on which any such
consolidation, merger, sale, lease, reclassification, change, dissolution,
liquidation, or winding up is expected to become effective or consummated, and
the date as of which it is expected that holders of record of shares (or share
equivalents) shall be entitled to exchange such shares (or share equivalents)
for securities or other property, if any, deliverable upon such consolidation,
merger, sale, transfer, lease, reclassification, change, dissolution,
liquidation, or winding up; provided, however, that the failure to give any such
notice shall not affect the validity of any action taken by the Company.

 

(e)Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of this Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event, the
adjusted Exercise Price and of the number of Warrant Shares or other securities
or property thereafter purchasable upon exercise of this Warrant.

 



 A-4 

 

 

5.Method of Exercise.

 

(a)During the Exercise Period, the Holder may exercise the purchase rights
evidenced hereby. Such exercise shall be effected by:

 

(i)the surrender of this Warrant, together with a duly executed copy of the form
of Notice of Exercise attached hereto, to the Company at its principal offices;

 

(ii)the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Warrant Shares being purchased, such payment to be in
the form of a wire payment to a bank account designated in writing by the
Company, a certified or official bank check or such other manner as approved in
writing by the Company; and

 

(iii)the Holder’s receipt of any equity securities of the Company issued upon
exercise of this Warrant will be subject to the Holder’s execution and delivery
to the Company of such other customary and reasonable related documents as may
be reasonably requested by the Company.

 

(b)Notwithstanding Section 5(a)(ii), if at any time after the six (6) month
anniversary of the Issuance Date and during the remainder of the Exercise Period
there is no effective shelf registration statement pursuant to Rule 415
promulgated under the Securities Act (a “Resale Shelf Registration Statement”)
registering, or no current prospectus available for, the issuance by the Company
or resale by the Holder of all of the Warrant Shares issuable upon exercise of
this Warrant (any Warrant Shares that are covered by an effective Resale Shelf
Registration statement and prospectus, “Registered Warrant Shares”), then, to
the extent that this Warrant is exercised for a number of Warrant Shares in
excess of the number of Registered Warrant Shares at such time (the “Excess
Unregistered Warrant Shares”), only at such time this Warrant may also be
exercised, in whole or in part, with respect to such Excess Unregistered Warrant
Shares, by means of a “cashless exercise” in which the Holder shall be entitled
to receive a number of Warrant Shares as is computed using the following
formula:

   

 X = Y * (A-B) / A, where     X =the number of Warrant Shares to be issued to
the Holder;

 

Y =the total number of Excess Unregistered Warrant Shares for which Holder has
elected to exercise this Warrant pursuant to this Section 5;

 

A =the quotient of (x) the sum of the VWAP of the Common Stock for each of the
ten (10) trading days ending immediately prior to the time of exercise as set
forth in the Notice of Exercise (“Exercise Date”), divided by (y) ten (10); and

 

B =the Exercise Price in effect under this Warrant as of the applicable Exercise
Date.

 

(c)To the extent cashless exercise is permitted pursuant to this Section 5, the
Holder may also elect a combination of the payment options described in Section
5(b) and Section 5(a)(ii). For purposes of Rule 144(d) promulgated under the
Act, to the extent permitted by applicable law, any Warrant Shares issued in a
cashless exercise shall be deemed to have been acquired by the Holder, and the
holding period for such Warrant Shares shall be deemed to have commenced, on the
Issuance Date.

 

(d)Notwithstanding any other provision hereof, if an exercise of any portion of
this Warrant is to be made in connection with a public offering or a sale of the
Company (pursuant to a merger, sale of stock, or otherwise), such exercise may
at the election of the Holder be conditioned upon the consummation of such
transaction, in which case such exercise shall not be deemed to be effective
until immediately prior to the consummation of such transaction.

 



 A-5 

 

 

6. Issuance of Common Stock; Delivery of New Warrant.

 

(a)This Warrant is, and any Warrant issued in substitution for or replacement of
this Warrant shall be, upon issuance, duly authorized and validly issued. The
Company covenants that the Warrant Shares, when issued pursuant to the exercise
of this Warrant, will be duly and validly issued, fully paid and nonassessable.
The Company further covenants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will have
authorized and reserved, solely for the purpose of issue or transfer upon
exercise of the rights evidenced by this Warrant, a sufficient number of
authorized but unissued shares of Common Stock, when and as required to provide
for the exercise of the rights represented by this Warrant. The Company will
take all such action as may be necessary to assure that such shares of Common
Stock may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of any domestic securities exchange upon
which the capital shares may be listed or any preemptive or similar rights of
any other person.

 

(b)Unless the purchase rights represented by this Warrant shall have expired or
shall have been fully exercised, the Company shall, at the time of delivery of
the Warrant Shares being issued in accordance with this Section 5 and Section
10, deliver to the Holder a new warrant evidencing the rights of the Holder to
purchase the unexpired and unexercised Warrant Shares called for by this
Warrant. Such new warrant shall in all other respects be identical to this
Warrant, including being deemed to have the same original Issuance Date
hereunder.

 

7.No Fractional Common Stock or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon any exercise of this
Warrant. Instead, the Company shall, at its election, either pay a cash payment
in lieu of such fractional shares on the basis of the Exercise Price then in
effect or shall round up, as nearly as practicable to the nearest whole share,
the number of Warrant Shares.

 

8.Representations of the Company. The Company hereby represents and warrants to
the Holder as follows:

 

(a)The execution and delivery of this Warrant has been duly and properly
authorized by all requisite corporate action of the Company and the Board, and
no consent of any other person is required as a prerequisite to the validity and
enforceability of this Warrant that has not been obtained. The Company has the
full legal right, power and authority to execute and deliver this Warrant and to
perform its obligations hereunder.

 

(b)Neither the execution nor delivery of this Warrant, nor the issuance of the
Warrant Shares upon the exercise of this Warrant in accordance with the terms
hereof, will conflict with, result in a breach of the terms, conditions or
provisions of, constitute a default under, result in any violation of, require
any consent, approval or other action by or notice to or filing with any court
or governmental body pursuant to the Company’s certificate of incorporation.

 

(c)Assuming the accuracy of Holder’s representations and warranties in Section 9
below, this Warrant is and, assuming no change in applicable law, the Warrant
Shares issuable upon exercise hereof will be, issued by the Company to the
Holder in a transaction exempt from registration and qualification under
applicable federal and state securities laws.

 



 A-6 

 

 

9.Representations of the Holder. The Holder hereby represents and warrants to
the Company as follows:

 

(a)The Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). The Holder is acquiring this Warrant and the Warrant Shares
for investment for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution of this Warrant or the Warrant
Shares to be issued upon exercise hereof, except pursuant to sales registered or
exempted from the registration provisions of the Securities Act.

 

(b)The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

(c)The Holder acknowledges that it can bear the economic and financial risk of
its investment for an indefinite period, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in this Warrant and the Warrant Shares to be issued upon
exercise hereof. The Holder has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and the business, properties, prospects and financial condition of
the Company.

 

10.Compliance with the Securities Act; Delivery of Warrant Shares.

 

(a)The Holder, by acceptance of this Warrant, agrees to comply in all respects
with the provisions of this Section 10 and the restrictive legend requirements
set forth on the face of this Warrant and further agrees that the Holder shall
not offer, sell or otherwise dispose of this Warrant or any shares of Common
Stock to be issued upon exercise hereof except under circumstances that will not
result in a violation of the Securities Act. Subject to Section 10(b), this
Warrant and all Warrant Shares issued upon exercise of this Warrant shall be
stamped or imprinted with a legend in substantially the following form:

 

“THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS EFFECTIVE UNDER THE ACT
AND IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR (II) THE
TRANSACTION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
UNDER THE ACT AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND
FOREIGN SECURITIES LAW, AND, IF THE COMPANY REQUESTS, AN OPINION REASONABLY
SATISFACTORY TO THE COMPANY TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”

 



 A-7 

 

 

(b)Notwithstanding Section 10(a) above, if either (i) there is an effective
registration statement by the Company registering the issuance of the Warrant
Shares to, or the resale of the Warrant Shares by, the Holder or (ii) the
Warrant Shares are eligible for resale by the Holder without volume,
manner-of-sale limitations pursuant to Rule 144, then no legend described in
Section 10(a) shall be required on any Warrant Shares, and the Company shall
cause the Warrant Shares purchased hereunder to be transmitted by the Company or
its transfer agent to the Holder by crediting the account of the Holder’s or its
designee’s balance account with The Depository Trust Company through its Deposit
or Withdrawal at Custodian system if the Company is then a participant in such
system, and otherwise by physical delivery of a certificate, registered in the
Company’s share register in the name of the Holder or its designee, for the
number of Warrant Shares to which the Holder is entitled pursuant to such
exercise to the address specified by the Holder in the Notice of Exercise
promptly (but in no event later than the third (3rd) Business Day) after receipt
by the Company of the Notice of Exercise and the other items required to be
delivered by the Holder for the exercise of this Warrant in accordance with
Section 5, including payment of the aggregate Exercise Price.

 

11.Redemption.

 

(a)This entire Warrant may be redeemed, at the sole election of the Company, at
any time after the six (6) month anniversary of the Issuance Date and during the
remainder of the Exercise Period, at the office of the Company, upon the notice
referred to in Section 11(b) below, at the price of $0.0001 per Warrant Share
that can be purchased under this Warrant, which amount shall adjust after the
Issuance Date in the same manner as the Exercise Price in accordance with
Section 4 hereof (the “Redemption Price”), provided that the closing sales price
of the Common Stock equals or exceeds $5.00 per share (which amount shall adjust
after the Issuance Date in the same manner as the Exercise Price in accordance
with Section 4 hereof), on each of twenty (20) trading days within any thirty
(30) trading day period ending on the third (3rd) trading day prior to the date
on which notice of redemption is given.

 

(b)In the event the Company shall elect to redeem this Warrant, the Company
shall fix a date for the redemption (the “Redemption Date”). The Company shall
provide a notice of the redemption to the Holder (the “Notice of Redemption”) in
accordance with Section 17 not less than thirty (30) days prior to the
Redemption Date. This Warrant may be exercised at any time after the notice of
redemption shall have been given by the Company in accordance with this Section
11(b) and prior to the Redemption Date (the “Redemption Period”). On and after
the Redemption Date, the Holder shall have no further rights under this Warrant
except to receive, upon surrender of this Warrant, the Redemption Price. For the
avoidance of doubt, in the event that the Holder elects to exercise this Warrant
and purchase Warrant Shares during the Redemption Period, the Holder shall be
entitled to cashless exercise under Section 5(b) with respect to any Excess
Unregistered Warrant Shares.

 



 A-8 

 

 

12.No Transfer Taxes. Issuance of Warrant Shares upon the exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, governmental charges or other incidental expense in respect of the issuance
of such shares, all of which taxes and expenses shall be paid by the Company,
and such Warrant Shares shall be issued in the name of the Holder or, subject to
Sections 10 and 13, in such name or names as may be directed by the Holder;
provided, however, that the Company shall not be required to pay any transfer
taxes, governmental charges or other incidental expenses that may be imposed
with respect to any applicable withholding or the issuance or delivery of the
Warrant Shares issuable upon exercise of this Warrant to any person other than
the Holder.

 

13.Transfers of Warrant and Warrant Shares; Additional Legend.

 

(a)This Warrant may be transferred by Holder in whole or in part upon the prior
written consent of the Company (such consent not to be unreasonably withheld),
and any purported transfer without such consent shall be null and void ab initio
and of no force or effect. Any approved transfer of this Warrant shall be
recorded on the books of the Company upon the surrender of this Warrant,
properly endorsed, to the Company at its principal offices, and the payment by
the Holder of all transfer taxes and other governmental charges imposed on such
transfer. In the event of a partial transfer, the Company shall issue to the
holders one or more appropriate new warrants.

 

(b)The Holder, by acceptance of this Warrant, hereby agrees that, without the
prior written consent of the Company, the Holder will not Transfer (as defined
below) the Warrant Shares that are issued upon the exercise of this Warrant,
except that (x) the Holder may Transfer up to sixty thousand (60,000) Warrant
Shares on each trading day (which amount shall adjust after the Issuance Date in
the same manner as the number of Warrant Shares in accordance with Section 4
hereof), and (y) the Holder may Transfer such Warrant Shares pursuant to a
liquidation, merger, consolidation, tender offer, share exchange or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their equity holdings in the Company for cash, securities or
other property. For purposes of this Warrant, “Transfer” shall mean the (i) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder with respect to, any security, (ii) entry into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (iii)
public announcement of any intention to effect any transaction specified in
clause (i) or (ii), whether any such transaction described in clauses (i), (ii)
or (iii) above is to be settled by delivery of Warrant Shares or other
securities, in cash or otherwise.

 



 A-9 

 

 

14.Registration Rights.

 

(a)If during the Registration Period (as defined below) the Company proposes to
file a registration statement under the Securities Act with respect to an
offering of Common Stock or other Company equity securities, or securities or
other obligations exercisable or exchangeable for, or convertible into, Company
equity securities, by the Company for its own account and/or for security
holders of the Company for their account (other than a registration statement
(i) filed solely in connection with an offering of securities to directors,
employees or independent contractors of the Company pursuant to any stock
incentive or other benefit plan, (ii) filed on Form S-4 or S-8 or any successor
to such forms, (iii) for an exchange offer or offering of securities solely to
the Company’s existing security holders, (iv) for a dividend reinvestment plan,
or (v) solely in connection with a merger, share capital exchange, asset
acquisition, share purchase, reorganization, amalgamation, subsequent
liquidation, or other similar business transaction that results in all of the
Company’s shareholders having the right to exchange their common stock for cash,
securities or other property of a non-capital raising bona fide business
transaction), then the Company shall (A) give written notice of such proposed
filing (a “Registration Notice”) to Holder as soon as practicable but in no
event less than fifteen (15) days before the anticipated filing date, which
Registration Notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing underwriter or underwriters, if any, of the offering,
and (B) offer to Holder in such Registration Notice the right to elect, by
providing written notice thereof (an “Acceptance Notice”) to the Company within
ten (10) days following receipt by Holder of such Registration Notice, for the
Company to register all or a portion of the Holder’s Warrant Shares (a
“Registration”) by having the Company register the resale of the Warrant Shares
by Holder. Subject to the terms of this Section 14, the Company shall include in
such registration statement such Warrant Shares that the Holder requests in the
Acceptance Notice. Holder agrees to submit an Acceptance Notice in response to
any Registration Notice that relates to a registration statement that would
provide for the registration of the resale of any of the Warrant Shares on a
Resale Shelf Registration Statement. Holder shall be under no obligation to
submit an Acceptance Notice with respect to any registration other than a Resale
Shelf Registration Statement, and Holder shall with respect to a Resale Shelf
Registration Statement only be required to submit an Acceptance Notice with
respect to the number of Warrant Shares to be included therein.

 

(b)The Company, whether based on its own determination or as the result of a
withdrawal by security holders making a demand pursuant to written contractual
obligations or for any other reason, may withdraw a registration statement at
any time prior to the effectiveness of the registration statement. If at any
time after giving a Registration Notice and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to the Holder, and (x) in the case of a determination not to
register, shall be relieved of its obligation to register any Warrant Shares of
the Holder in connection with such registration, and (y) in the case of a
determination to delay registering, shall be permitted to delay registering any
Warrant Shares of the Holder for the same period as the delay in registering
such other securities. The Holder may elect to withdraw the Holder’s request for
inclusion of the Holder’s Warrant Shares in any Registration by giving written
notice to the Company of such request to withdraw prior to the effectiveness of
the registration statement. If the offering pursuant to a Registration is to be
an underwritten offering, then the Holder must permit the sale or other
disposition of the Holder’s Warrant Shares in accordance with the intended
method(s) of distribution thereof, and shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such Registration and the Holder shall be responsible for any fees or
commissions due to such underwriters in connection with the sale of the Holder
Warrant Shares (“Selling Expenses”). If (x) the managing underwriter or
underwriters for a Registration that is to be an underwritten offering advises
the Company in writing that the dollar amount or number of securities which the
Company on behalf of itself and/or its security holders desires to sell exceeds
the maximum dollar amount or maximum number of securities that can be sold in
such offering without adversely affecting the proposed offering price, timing,
distribution method or probability of success of such offering or (y) the SEC
determines that the dollar amount or number of securities to be registered under
the registration statement exceeds the maximum dollar amount or number that may
be registered under such registration statement in accordance with applicable
law (including any SEC rules, regulations, policies or positions) (such maximum
dollar amount or maximum number of securities, as applicable, in either of
clauses (x) or (y) above, the “Maximum Number of Securities”), then the Company
shall include in any such offering only the Maximum Number of Securities
allocated as follows: (A) first, the securities that the Company desires to
sell; (B) then, the number of securities required to be included in such
offering, if any, by other security holders of the Company exercising any demand
registration rights that such other security holders have pursuant to written
contractual arrangements with the Company; and (C) finally, the securities of
Company security holders exercising piggy-back registration rights pursuant to
written contractual arrangements with the Company, including the Holder pursuant
to this Section 14, pro-rata among all such security holders exercising
piggy-back registration rights. All expenses other than Selling Expenses
incurred by the Company in connection with registrations, filings or
qualifications in any registration under this Section 14, including all
registration, filing, and qualification fees, printers’ and accounting fees and
fees and disbursements of counsel for the Company shall be borne and paid by the
Company.

 



 A-10 

 

 

(c)The Holder’s right to request, and the Company’s obligation to provide,
inclusion of any of the Holder’s Warrant Shares in any Registration pursuant to
this Section 14 shall only apply during the period (the “Registration Period”)
of the Exercise Period, and, if this Warrant is exercised, at any time
thereafter when Holder owns Warrants Shares that are not either (i) eligible for
resale by the Holder without volume, manner-of-sale limitations pursuant to Rule
144 or (ii) registered under an effective registration statement (and for the
avoidance of doubt, the Company shall have no obligation to provide a
Registration for any Warrant Shares that are already covered the foregoing
clauses (i) or (ii)). Further, the Company has the right to exclude any Warrant
Shares of the Holder from any registration statement in the event the Company is
contractually obligated to exclude such securities. For the avoidance of doubt,
the provisions of Section 13 shall continue to apply to any Warrant Shares that
are registered in a Registration pursuant to this Section 14.

 

(d)In connection with any registration statement for which the Holder has
elected to exercise its Registration rights pursuant to this Section 14, the
Holder agrees to (i) cooperate with the Company in connection with the
preparation of such registration statement as it pertains to the Holder or the
Holder’s Warrant Shares, and (ii) respond within three (3) Business Days to any
written request by the Company to provide or verify information regarding the
Holder or the Warrant Shares being registered on behalf of the Holder that may
be required to be included in such registration statement and related prospectus
pursuant to the rules and regulations of the SEC, and such other information as
may be reasonably requested by the Company from time to time in connection with
the preparation of and for inclusion in such registration statement and related
prospectus.

 

(e)With respect to any registration statement that the Holder has exercised its
registration rights hereunder to include Warrant Shares, the Company shall:

 

(i)use commercially reasonable efforts to (A) register or qualify the Warrant
Shares by the time the applicable registration statement is declared effective
by the SEC under all applicable state securities or “blue sky” laws of such
jurisdictions as the Holder may reasonably request in writing, (B) keep each
such registration or qualification effective during the period such registration
statement is required to be kept effective pursuant to this Warrant, and (C) do
any and all other similar acts and things that may be reasonably necessary or
advisable to enable the Holder to consummate the disposition of the Warrant
Shares in each such jurisdiction; provided, however, that the Company shall not
be required to (I) qualify generally to do business in any jurisdiction as a
foreign corporation or to register as a broker or dealer in any jurisdiction
where it would not otherwise be required to so qualify or register but for this
Agreement, (II) take any action that would cause it to become subject to any
taxation in any jurisdiction where it would not otherwise be subject to such
taxation or (III) take any action that would subject it to the general service
of process in any jurisdiction where it is not then so subject;

 

(ii)promptly notify the Holder of the receipt, and provide copies to the Holder,
of any written comments or other correspondence from staff of the SEC with
respect to any applicable registration statement and use commercially reasonable
efforts to promptly respond to such comments and provide copies of such
responses to the Holder;

 



 A-11 

 

 

(iii)as promptly as reasonably practicable, prepare and file with the SEC, if
necessary, such amendments and supplements to the registration statement and the
prospectus used in connection with such registration statement or any document
incorporated therein by reference or file any other required document as may be
reasonably necessary to cause or maintain the effectiveness of such registration
statement for so long as such registration statement is required to be kept
effective in accordance with the terms of this Warrant and to comply with the
provisions of the Securities Act and the rules thereunder with respect to the
disposition of all Warrant Shares covered by such registration statement and the
instructions applicable to the registration form used by the Company;

 

(iv)make available to its stockholders, as soon as practicable but no later than
ninety (90) days following the end of the 12-month period beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of each registration statement filed to register the Warrant Shares an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder;

 

(v)in connection with the preparation and filing of any applicable registration
statement, prospectus or any amendments or supplements thereto, (A) give the
Holder, and its counsel the opportunity to review and provide comments on such
registration statement, each prospectus included therein or filed with the SEC,
and each amendment thereof or supplement thereto, (B) fairly and in good faith
consider such comments in any such documents prior to the filing thereof as the
counsel to the Holder may reasonably request, and (C) make available such of the
Company’s representatives as shall be reasonably requested by the Holder for
discussion of such documents; and

 

(vi)take such other actions as are reasonably required in order to expedite or
facilitate the disposition of Warrant Shares included in each such registration.

 



 A-12 

 

 

(f)If any Warrant Shares of the Holder are included a registration statement
pursuant to this Section 14:

 

(i)To the extent permitted by applicable law, the Company agrees to indemnify
and hold harmless the Holder and each person, if any, who controls the Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and any of their respective partners, members, officers,
directors, employees, agents, advisors or representatives (collectively with the
Holder, “Holder Indemnitees”), as follows: (A) against any and all loss,
liability, claim, damage, action, cost, judgment and expense whatsoever
(including reasonable fees, expenses and disbursements of attorneys and other
professionals), arising out of or based upon any untrue statement or alleged
untrue statement of a material fact contained in the applicable registration
statement (or any amendment thereto) pursuant to which the Warrant Shares were
registered under the Securities Act, including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; (B) against any and
all loss, liability, claim, damage, judgment and expense whatsoever, to the
extent of the aggregate amount paid in settlement of any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, if such settlement
is effected with the written consent of the Holder; and (C) against any and all
out-of-pocket cost or expense whatsoever (including reasonable fees, expenses
and disbursements of attorneys and other professionals), reasonably incurred in
investigating, preparing, defending against or participating in (as a witness or
otherwise) any litigation, or investigation or proceeding by any third party or
governmental agency or body, commenced or threatened, in each case whether or
not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (A) or (B) above; provided,
however, that the indemnity provided pursuant to this Section 14(f)(i) does not
apply to the Holder with respect to any loss, liability, claim, damage, action,
cost, judgment or expense to the extent arising out of, resulting from or based
upon (I) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by the Holder expressly for use in the applicable
registration statement (or any amendment thereto) or the applicable prospectus
(or any amendment or supplement thereto) or (II) the Holder’s failure to deliver
an amended or supplemental prospectus furnished to the Holder by the Company (as
and to the extent that the same was required by law to be delivered), if such
loss, liability, claim, damage or expense would not have arisen had such
delivery occurred at or after the time furnished to the Holder by the Company
and prior to any sale of securities covered by such prospectus.

 



 A-13 

 

 

(ii)To the extent permitted by applicable law, the Holder agrees to indemnify
and hold harmless the Company, and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and any of their respective partners, members, officers,
directors, employees, agents, advisors or representatives (including each
director and officer of the Company who signed a registration statement)
(collectively with the Company, “Company Indemnitees”), as follows: (A) against
any and all loss, liability, claim, damage, action, cost, judgment and expense
whatsoever (including reasonable fees, expenses and disbursements of attorneys
and other professionals), arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the applicable
registration statement (or any amendment thereto) pursuant to which the Warrant
Shares were registered under the Securities Act, including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading or arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; (B)
against any and all loss, liability, claim, damage, judgment and expense
whatsoever, to the extent of the aggregate amount paid in settlement of any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, if such
settlement is effected with the written consent of the Company; and (C) against
any and all out-of-pocket cost or expense whatsoever (including reasonable fees,
expenses and disbursements of attorneys and other professionals), reasonably
incurred in investigating, preparing, defending against or participating in (as
a witness or otherwise) any litigation, or investigation or proceeding by any
third party or governmental agency or body, commenced or threatened, in each
case whether or not a party, or any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under subparagraph (A) or (B) above;
provided, however, that the indemnity provided pursuant to this Section
14(f)(ii) shall only apply with respect to any loss, liability, claim, damage,
action, cost judgment or expense to the extent arising out of, resulting from or
based upon (I) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by the Holder expressly for use in the applicable
registration statement (or any amendment thereto) or the applicable prospectus
(or any amendment or supplement thereto) or (II) the Holder’s failure to deliver
an amended or supplemental prospectus furnished to the Holder by the Company (as
and to the extent that the same was required by law to be delivered), if such
loss, liability, claim, damage or expense would not have arisen had such
delivery occurred at or after the time furnished to the Holder by the Company
and prior to any sale of securities covered by such prospectus. Notwithstanding
the provisions of this Section 14(f)(ii), Holder (and any permitted assignee)
shall not be required to indemnity Company Indemnitees under this Section
14(f)(ii) with respect to any amount in excess of the amount of the total net
proceeds to the Holder or such permitted assignee, as the case may be, from
sales of the Warrant Shares of the Holder under the registration statement or
prospectus, as applicable, that is the subject of the indemnification claim.

 



 A-14 

 

 

(iii)In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Sections 14(f)(i) and 14(f)(ii)
above is for any reason held to be unenforceable by a court of competent
jurisdiction to any indemnified party although applicable in accordance with its
terms, the Company and the Holder shall contribute to the aggregate losses,
liabilities, claims, damages, actions, costs, judgments and expenses of the
nature contemplated by such indemnity agreement incurred by the Company and the
Holder, in such proportion as is appropriate to reflect the relative fault of
the Company on the one hand and the Holder on the other hand, in connection with
the statements or omissions which resulted in such losses, liabilities, claims,
damages, actions, costs, judgments or expenses. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, relates to information supplied by the indemnifying party
or the indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The parties
hereto agree that it would not be just or equitable if contribution pursuant to
this Section 14(f)(iii) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this Section
14(f)(iii), the Holder shall not be required to contribute any amount in excess
of the amount that it would have been obligated to pay by way of indemnification
if the indemnification provided for under Section 14(f)(ii) had been available
under the circumstances. Notwithstanding the foregoing, no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any indemnifying party
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 14(f)(iii), each Holder Indemnitee shall have the same rights to
contribution as the Holder, and each Company Indemnitee shall have the same
rights to contribution as the Company. In addition, no person shall be obligated
to contribute hereunder for any amounts in payment for any settlement of any
action or claim, effected without such person’s written consent (such consent
not to be unreasonably withheld, delayed or conditioned).

 

15.Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the Holder hereof and
their respective successors and permitted assigns.

 

16.Amendments and Waivers. This Warrant may be amended and the observance of any
term of this Warrant may be waived (either generally or in a particular instance
and either retroactively or prospectively) only in a writing signed by the
Company and the Holder. No waiver of any term or condition or breach of any
representation, warranty, covenant or agreement or failure to insist on strict
compliance with an obligation, covenant, agreement or condition will operate as
a waiver of, or any estoppel with respect to, any subsequent or other breach or
failure. The single or partial exercise of any right, power or remedy provided
herein will not preclude any other or further exercise thereof or the exercise
of any other right, power or remedy except where expressly stated in this
Warrant.

 

17.Notices. Any notice, demand or delivery authorized by this Warrant shall be
in writing and shall be given to the Holder or the Company, as the case may be,
at its address (or facsimile number) set forth below, or such other address (or
facsimile number) as shall be furnished to the party giving or making such
notice, demand or delivery:

 

(A)If to Company at:

 

The OLB Group, Inc.

200 Park Avenue, Suite 1700

New York, NY 10166

Attention: Ronny Yakov

 



 A-15 

 

 

with an additional copy to (which shall not constitute notice hereunder):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, NY 10105

  Attention: Barry I. Grossman, Esq.     Matthew A. Gray, Esq.



 

  (B) If to Holder at:

GACP Finance Co., LLC

c/o Great American Capital Partners, LLC

11100 Santa Monica Blvd., Suite 800

Los Angeles, CA 90025

Attention: Mark Shields

 

with an additional copy to (which shall not constitute notice hereunder):

 

Paul Hastings LLP

200 Park Avenue

New York, New York 10166

Attention: Leslie Plaskon, Esq.

 

Each such notice, demand or delivery shall be effective (i) if given by
facsimile transmission, when receipt is acknowledged or (ii) if given by any
other means, when received at the address specified herein or such other address
as shall be subsequently furnished.

 

18.No Rights of Stockholders; Limitation of Liability. Except as expressly
provided in Section 4 hereof, the Holder, as such, shall not be entitled to vote
or receive dividends or be deemed the holder of any of shares of Common Stock or
any other securities of the Company that may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or otherwise until
this Warrant shall have been exercised and the shares of Common Stock
purchasable upon such exercise hereof shall have been issued, as provided
herein. No provision hereof, in the absence of any affirmative action by the
Holder to exercise all or any part of this Warrant to purchase shares of Common
Stock (or to otherwise acquire any securities of the Company), and no
enumeration herein of the rights or privileges of Holder, shall give rise to any
liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 



 A-16 

 

 

19.Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of loss, theft, or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor and
amount.

 

20.Captions. The section and subsection headings of this Warrant are inserted
for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.

 

21.Entire Agreement. This Warrant, contains the sole and entire understanding
between the parties with respect to the subject matter herein contained, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. Any promises,
representations, warranties or guarantees not herein contained and hereinafter
made shall have no force and effect unless in writing, signed by the Company and
the Holder.

 

22.Severability. If any term of provision of this Warrant is held to be invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

23.Governing Law. This Warrant and all actions arising out of or in connection
with this Warrant shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflicts of law provisions of
the State of Delaware or of any other state.

 

24.Consent to Jurisdiction. Each party hereby agrees that any action, proceeding
or claim against it arising out of or relating in any way to this Warrant shall
be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York, and any appellate
courts thereof, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive. Each party hereto hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested, postage prepaid) directed to such
other party at its address set forth in Section 17 and service so made shall be
deemed completed five (5) Business Days after the same shall have been so
deposited in the mails of the United States of America. Each party hereto waives
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.

 



 A-17 

 

 

25.Jury Waiver. EACH OF THE COMPANY AND THE HOLDER HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS WARRANT OR (B) IN ANY WAY CONNECTED WITH OR RELATED TO THE
DEALINGS OF THE COMPANY AND THE HOLDER OR EITHER OF THEM WITH RESPECT TO THIS
WARRANT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
PURSUANT TO THIS WARRANT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH OF THE
COMPANY AND THE HOLDER HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY.

 

26.No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other individual or entity any legal or equitable
right, benefit or remedy of any nature whatsoever, under or by reason of this
Warrant.

 

27.Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof in accordance with the terms of this Warrant.

 

28.No Impairment. The Company shall not, by amendment of its charter documents
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed by it hereunder, but shall at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
reasonably necessary and appropriate action as may be reasonably requested by
the Holder in writing in order to protect the rights of the Holder under this
Warrant against impairment.

 

29.Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the number of Warrant Shares issuable
upon any exercise of this Warrant, the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed.

 

30.Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.

 

31.No Strict Construction. This Warrant shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.

 

[remainder of page intentionally left blank]

 

 A-18 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by an
officer thereunto duly authorized.

 

  THE OLB GROUP, INC.         By: /s/ Ronny Yakov   Name: Ronny Yakov   Title:
President

 

Acknowledged and agreed by the undersigned Holder, effective as of the Issuance
Date:

 

GACP FINANCE CO., LLC

 

By: /s/ John Ahn   Name: John Ahn   Title: President  

 

[Signature Page to Warrant]



 



 

 

 

NOTICE OF EXERCISE

 

To: The OLB Group, Inc.

200 Park Avenue, Suite 1700

New York, NY 10166

Attention: Ronny Yakov

 

The undersigned hereby elects to purchase _______________ shares of Common Stock
of The OLB Group, Inc. pursuant to the terms of the attached Warrant and the
payment of the Exercise Price per share required under such Warrant accompanies
this notice. Any capitalized term used but not defined in this notice will have
the meaning ascribed to such term in the attached Warrant.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for its own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof, except with
respect to sales registered pursuant to, or exempted from the registration
provisions of, the Securities Act.

 

  WARRANT HOLDER:         By:            Name:     Title:  

 

Date: __________________

 

Name in which shares should be registered:

 

            Address:                

 

 

 

